Curia, per

Woodworth, J.
It appears that the mother of the pauper had a settlement in Dutchess county, in right of her father ; consequently, the pauper had a settlement there in right of her mother.
It is not shown that the pauper’s father had any settlement. The rule is, that the settlement of the child follows that of the father, if he has any' ; if not, the settlement of the mother. (Burr. Sett. Cas. 482, No. 153. 2 Cowen, 537.)
It is stated in the case, that Cotton, the father, lived on a farm in that part of the town of Bern now Knox ; and that the pauper was born there. These facts are of no avail; for, although the place of birth is, prima.facie, the place of settlement, it is only so, when the settlement of *435the parents is not ascertained. Here the settlement of the pauper’s mother is established. It not appearing that the father had any settlement, the pauper’s settlement follows that of the mother. If, indeed, the town of Knox had failed in proving a settlement gained by either parent, the charge would have been thrown on that town, by reason of the birth.
I am of opinion that the order of the sessions be affirmed.
Order of sessions affirmed.